Citation Nr: 1512763	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-36 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus with bunion formation and degenerative joint disease of the first metatarsophalangeal joint (MTP) of the great toe with plantar fasciitis and pes planus of the right foot.

2. Entitlement to an increased disability rating in excess of 10 percent for service-connected hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis and pes planus of the left foot.

3. Entitlement to an increased disability rating in excess of 20 percent for service- connected degenerative disc disease of the lumbar spine, to include whether the reduction from 40 percent to 20 percent, effective January 1, 2008, was appropriate.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and a January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2013.  A transcript of the hearing has been obtained and associated with the claims file.

The issues currently on appeal were remanded by the Board in March 2014 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of increased disability rating in excess of 20 percent for service- connected degenerative disc disease of the lumbar spine, to include whether the reduction from 40 percent to 20 percent, effective January 1, 2008, was appropriate, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1. The Veteran's hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis of the right foot has been manifested by subjective complaints of pain.  There is objective evidence of moderate bilateral hallux valgus that did not require surgery and no decreased range of motion, effusion, laxity, or callosities.  X-ray examination did not demonstrate degenerative joint disease of the first metatarsalphalangeal joint.  These manifestations produce no more than moderate right foot disability.

2. The Veteran's hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis of the left foot has been manifested by subjective complaints of pain.  There is objective evidence of moderate bilateral hallux valgus that did not require surgery and no decreased range of motion, effusion, laxity, or callosities.  X-ray examination demonstrates degenerative joint disease of the first metatarsalphalangeal joint.  These manifestations produce no more than moderate left foot disability.

3. Since October 25, 2007, the symptoms due to bilateral pes planus more nearly approximated a severe foot disability, but the disorder was not manifested by marked inward displacement and severe spasm of the tendoachilles on manipulation, which is not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

From October 25, 2007, the Veteran's bilateral hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis and pes planus met the criteria for an increased disability evaluation of 30 percent, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R.         §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5280, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in September 2007.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in October 2007 and, pursuant to the Board's March 2014 remand instructions, in August 2014.

The Board also finds there has been substantial compliance with its March 2014 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review the claims decided on the merits herein based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claims. The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims decided herein such that the essential fairness of the adjudication is not affected.

II. 
The Merits of the Claims

The Veteran claims she is entitled to a greater disability rating than the assigned 10 percent ratings for her service-connected disabilities of each foot. 

For historical purposes, in April 2003, the Veteran was initially granted service connection for bilateral plantar fasciitis and bilateral hallux valgus, with bunion formation and degenerative joint disease of the first MTP joint of the great toe; both assigned an evaluation of 10 percent, effective March 1, 2003.  In August 2007, the Veteran submitted a claim for an increased rating for her service-connected disabilities.  In January 2008, the RO recharacterized the issue as service-connected bilateral plantar fasciitis with pes planus, and continued the 10 percent disability ratings for both issues on appeal.  The Veteran appealed.  However, the Statement of the Case, issued in August 2010, recharacterized the issues by combining the disabilities but separating the right foot from the left.  As such, the Veteran's claims have been recharacterized as reflected above. 

Governing Rules and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the interphalangeal, metatarsal, and tarsal joints are considered groups of minor joints.  See 38 C.F.R. § 4.45.

In addition to being diagnosed with bilateral hallux valgus, bunions and degenerative joint disease of the left first MTP joint, the Veteran has been diagnosed with bilateral plantar fasciitis, a disability that is not specifically listed in the Rating Schedule.  The Board has therefore evaluated the Veteran's disability under multiple diagnostic codes for analogous disabilities in which the functions affected and anatomical localization and symptoms are closely related to her current disability. 

The Veteran's disability is rated under Diagnostic Code 5280-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  In this case, Diagnostic Codes 5280 is used for rating hallux valgus, unilateral, while Diagnostic Code 5284 contemplates other foot injuries.  The Board will also consider whether there is any applicable alternative diagnostic code that would be more advantageous to the Veteran.

Diagnostic Code 5276 provides for a 10 percent rating for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Diagnostic Code 5277 provides a 10 percent rating for a symptomatic condition of weak foot secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 (2014).

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R.          § 4.71a, Diagnostic Code 5280 (2014). 

Diagnostic Code 5284 provides for a 10 percent evaluation for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

According to the evidence of record, the Veteran underwent a VA examination in October 2007 where she reported constant pain in both feet for the past five years.  She described the pain as burning, aching, sharp, and cramping.  The Veteran reported at that at rest, standing, and walking, she experienced pain, stiffness, and swelling but without weakness and fatigue.  The condition was not due to injury or trauma and the Veteran reported she had not been hospitalized nor had surgery for her feet condition.

A physical examination of the bilateral feet revealed painful motion and tenderness.  There was no evidence of edema, disturbed circulation, weakness and atrophy of the musculature.  There was active motion in the MTP joint of the great toes.  The Veteran's gait was abnormal with a bilateral limp.  Pes planus was present.  Bilaterally, there was a moderate degree of valgus present, which was corrected by manipulation.  The feet showed forefoot/midfoot malalignment of a moderate degree, which was corrected by manipulation.  Bilaterally, there was deformity of inward rotation of the superior portion of the os calcis, deformity of medial tilting of the upper border of the talus deformity of marked pronation and deformity of the forepart of the foot abducted and the whole foot everted.  Palpation of the bilateral plantar surfaces revealed severe tenderness.  The Achilles tendon revealed good alignment, bilaterally.  Pes cavus was not present and no hammer toes were found on examination.  Morton's metatarsalgia was also not present.  Bilaterally hallux valgus was present with moderate angulation and no resection of the metatarsal head present.  Hallux rigidus was not present.  The Veteran had limitations with standing and walking (she was able to stand 15-30 minutes) and she did not require any type of support with her shoes. 

The Veteran was diagnosed with hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe, bilaterally.  She was also diagnosed with plantar fasciitis, bilaterally. 

In August 2014, the Veteran was afforded another VA examination where a diagnosis of bilateral hallux valgus and plantar fasciitis was confirmed.  In addition, degenerative arthritis of the left foot was also indicated.  Bilateral bunions were noted but most symptomatic in the left foot with some degenerative changes there.  The Veteran has not undergone surgery for her feet but did have molded shoe orthotics for her feet, though did not use them as regularly as she should.  She reported bilateral foot pain, but mostly in her left foot.  She reported flare-ups impact the function of her feet particularly when walking.  She also reported function loss/impairment due to left foot pain. 

There was no objective medical evidence that the Veteran had Morton's neuroma or metatarsalgia.  The Veteran's hallux valgus was noted to be mild or moderate in the left foot.  Hallux rigidus was not noted.  There was no indication the Veteran had pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  There were no additional injuries of the feet or other condition that have not been already described.  Pain was also reported, bilaterally with contributed to functional loss.  Pain on movement affected the left foot, deformity affected both feet, and the Veteran had mild bilateral bunions but only complained it was of the left big toe MTP joint and/or when the joint was used repeatedly over a period of time.  There was bilateral pain along the plantar fascia caused by a lot of walking.  There was no other function loss during flare-ups or when the foot was used repeatedly over a period of time, bilaterally. There were no other pertinent physical findings, complications, condition, signs or symptoms related to any of the diagnoses.  Imaging studies of the feet revealed arthritis in the left foot.  The VA examiner also determined that the Veteran's disabilities of the bilateral feet did impact her ability to perform any type of occupation task, as a lot of walking bothers the bilateral feet with plantar pain.  

Based on the objective medical evidence, the Board finds that the symptoms of the Veteran's pes planus most nearly approximate the criteria for a 30 percent rating according to Diagnostic Code 5276 from October 25, 2007.  There was objective evidence of marked deformity, pain on manipulation and use, and indication of swelling on use.  Although there were no characteristic callosities, as the Veteran had three of the four listed symptoms, her symptoms more nearly approximated the severe disability indicated by the criteria for a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  As such, the Board concludes that it would most advantageous to the Veteran to rate her disabilities under Diagnostic Code 5276, which is a 30 percent disability rating, bilaterally.

At no time since October 25, 2007, however, have the Veteran's symptoms more nearly approximated the pronounced disability required for a 50 percent rating.  While there was marked deformity and extreme tenderness of the plantar surfaces, there was no inward displacement or severe spasm of the tendo Achilles on manipulation. Further, the Veteran's symptoms were improved by orthotics.  As the preponderance of the evidence is against finding that the Veteran had at least half of the symptoms listed in the criteria for a 50 percent rating the evidence is against entitlement to an evaluation greater than 30 percent for pes planus from October 25, 2007.

Regarding the diagnostic criteria for bilateral weak feet and hallux valgus, the maximum rating under Diagnostic Codes 5277 and 5280 is 10 percent.  38 C.F.R.   § 4.71a, Diagnostic Codes 5277 and 5280.  As the Veteran is already in receipt of a 10 percent rating for her bilateral foot disabilities for the period under consideration, a higher rating is not warranted under Diagnostic Codes 5277 or 5280.

Similarly, under Diagnostic Code 5284, severe foot injuries are assigned a 30 percent rating and in instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  In this case, there is no evidence the Veteran has actual loss of use of the feet.  As such, as determined above, the Veteran is already in receipt of a 30 percent disability rating.

There is x-ray evidence that demonstrates that the Veteran has degenerative joint disease involving the first metatarsophalangeal joint of the left foot.  However, the Board finds that the Veteran is not entitled to a separate compensable rating for her disability under the diagnostic criteria pertaining to arthritis.  When degenerative arthritic changes are confirmed by x-ray evidence, a noncompensable evaluation is assigned unless there is objective evidence of arthritis involving two or more major or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The medical evidence shows that only one joint on the left foot is involved with arthritic changes.  Thus, a separate compensable rating under the diagnostic codes pertaining to arthritis is not warranted because the degenerative joint disease only affects one minor joint group.

Additionally, the post-service medical evidence does not show, nor has service connection been established, for hammer toes, hallux rigidus, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones.  The treatment records are devoid of any complaints or findings relative to those conditions, and there is no indication from the pertinent medical evidence (as outlined above) that the Veteran's service-connected foot disabilities have been productive of any of those conditions.  Accordingly, the Board finds no basis for the assignment of higher or separate evaluations under Diagnostic Codes 5278, 5279, 5281, 5282, or 5283.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant period on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5280, 5284 (2014); see also Fenderson, supra. 

Other Considerations

The Board finds that the Veteran's disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  The Board has considered the totality of the symptoms that form the Veteran's disability picture.  The Veteran primarily complains of pain.  This is not an exceptional or unusual feature of her disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that her service-connected bilateral hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis and pes planus, evaluated together as 30 percent disabling, renders her unemployable.  As noted above, none of the VA examiners opined that the Veteran's disabilities would prevent employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, is granted for hallux valgus with bunion formation and degenerative joint disease of the first MTP joint of the great toe with plantar fasciitis and pes planus, bilaterally, since October 25, 2007, according to the laws and regulations that govern the award of monetary benefits.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

According to a December 2014 statement, the Veteran claimed her service-connection lumbar spine disability is worse since the last examination which took place in August 2014.  She also alleged that she was not given a proper examination.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided the statement which indicates that her service-connected degenerative disc disease of the lumbar spine has worsened since the most recent VA examination in August 2014, VA is required to afford her a new contemporaneous VA examination to assess the current severity of her disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

Furthermore, in the prior Board remand, dated March 2014, the Board stated that after the Veteran filed a notice of disagreement in March 2008 indicating that she wished to appeal the reduction, the Statement of the Case issued in August 2010 failed to include reference to the regulation pertaining to rating reductions, 38 C.F.R. § 3.105(e) (2014).  Corrective action was also not included in the subsequently issued January 2013 Supplemental Statement of the Case.  Therefore, the Board concluded that a remand was necessary to cure the procedural defect.  Specifically, the Board instructed: 

If any claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, to also include, as appropriate, reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2013).

This was not completed.  The supplemental statement of the case issued in December 2014, did not include any reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2013).  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Furthermore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbar spine disability, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Findings regarding incapacitating episodes should also be made.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, to also include, as appropriate, reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2014) and discussion of the rating reduction aspect of this claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


